Opinion by
Johnson, J.
At the trial it was-stipulated that the facts and issues herein are similar to those involved in United States v. Browne Vintners Co., Inc. (34 C. C. P. A. 112, C. A. D. 351) and that the quantities reported by the inspector as manifested, not found, were in fact not landed. In accordance with stipulation of counsel and following the decision cited it was held that duty is m t assessable upon such portions of the merchandise as were reported by the inspector as manifested not found. The protest was sustained to this extent.